Citation Nr: 0604840	
Decision Date: 02/21/06    Archive Date: 02/28/06	

DOCKET NO.  04-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an unspecified 
"rash", claimed as the residual of exposure to Agent Orange. 

2.  Entitlement to service connection for chronic essential 
hypertension. 

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

Upon review of this case, it would appear that the veteran 
seeks entitlement to an increased evaluation for service-
connected tinea versicolor.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unspecified "rash" (other than currently service-
connected tinea versicolor) is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service, including exposure to Agent 
Orange.

2.  Chronic essential hypertension is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

3.  Chronic essential hypertension is not causally related to 
the veteran's service-connected post-traumatic stress 
disorder.  

4.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

5.  The veteran's service-connected disabilities, consisting 
of post-traumatic stress disorder, tinea versicolor, and 
scars as the residuals of gunshot wounds to the left forearm, 
right arm, and left side of the neck, when taken in 
conjunction with his education and occupational experience, 
are insufficient to preclude his participation in all forms 
of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An unspecified "rash" (other than tinea versicolor) was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

2.  Chronic essential hypertension was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred, nor is it proximately due 
to or the result of a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).  

3.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

4.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implantation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held that providing VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App at 121.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F. 3d, 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of April and October 2003, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by the VA, and the need for the veteran to advise 
VA of or submit any further evidence pertaining to his 
claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a July 2004 
Statement of the Case (SOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the 
veteran's claims.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to the VA, or obtained by VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion, and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
hypertension or a skin disorder other than tinea versicolor.  
At the time of a service separation examination in July 1965, 
the veteran's skin was within normal limits.  His blood 
pressure in the sitting position was 122/70, and no pertinent 
diagnoses were noted.  

At the time of a VA medical examination in November 1968, the 
veteran's skin was within normal limits.  Blood pressure in 
the sitting position was 104/74, and no pertinent diagnoses 
were noted.  

In a statement of October 1970, a private physician wrote 
that he had treated the veteran in late October 1969.  
Reportedly, at the time of that treatment, the veteran gave a 
history of questionable scabies, tinea corporis, pityriasis 
rosea, and various other undiagnosed dermatologic conditions 
which he reportedly contracted in Vietnam.  According to the 
veteran, while in Vietnam, he contracted a "rash" for which 
he received treatment.

At the time of a VA medical examination in December 1970, the 
veteran stated that, for approximately two years, he had 
experienced problems with the skin of his chest and back.  
Reportedly, the veteran received treatment for this skin 
problem while in service.  According to the veteran, such 
treatment would result in temporary improvement.  However, 
his skin problem was now spreading, and sometimes itched.  
Physical examination revealed the presence of finely scaled, 
pigmented maculas on the veteran's chest.  On the sides of 
the veteran's abdomen were a number of larger patches which 
extended to the lateral aspects of his lower back.  The 
veteran's upper back also exhibited a moderate number of fine 
papules which appeared to be acneiform in character, though 
with no notable scarring.  According to the veteran, the 
papules in question had been recurring for approximately one 
year.  The pertinent diagnoses noted were mild to moderate 
tinea versicolor of the chest and back; and mild to moderate 
acne vulgaris of the upper back.

In a rating decision of January 1971, the RO granted service 
connection for tinea versicolor.

At the time of a VA medical examination in December 1975, the 
veteran gave a history of a "spreading rash."  Noted at the 
time of examination was that the veteran was in receipt of 
service connection for tinea versicolor.  Physical 
examination revealed a rash on the veteran's chest and arms 
for which he had received treatment.  Also noted was a 
diffusely covered macular area consisting of pea-sized 
reddish brown maculas over the veteran's chest and back, and 
on his arm.  There was a solid plaque covering the area of 
the veteran's neck posteriorly, and to some extent 
anteriorly.  The pertinent diagnosis was active tinea 
versicolor.

Received in August 1978 were VA outpatient records covering 
the period from January 1969 to June 1978, showing treatment 
during that time for tinea versicolor.  A VA medical 
examination dated in March 1990 was significant for a 
diagnosis of tinea versicolor.

A VA record of hospitalization dated in May 1995 reflects a 
diagnosis of hypertension.  

On VA dermatologic examination in October 1995, the veteran 
gave a history of a rash on his chest and back since 1965 
(which is prior to service).  Reportedly, over the years, the 
veteran had received treatment in the form of topical 
preparations, which had helped to some degree.  However, his 
rash would still recur.  According to the veteran, the rash 
in question was pruritic and interfered with his social life.  
The pertinent diagnosis noted was extensive tinea versicolor.  
Acne vulgaris was not shown.

Received in July 1996 were VA outpatient treatment records 
covering the period from February 1995 to July 1996, showing 
treatment during that time for hypertension.  At the time of 
a VA dermatologic examination in August 1999, the veteran 
gave a history of "eruptions" on his chest, back, arms, and 
thighs, which had reportedly been present since 1966.  The 
diagnosis noted was tinea versicolor.  

At the time of a VA cardiovascular examination in August 
1999, the veteran gave a history of hypertension "for many 
years."  Physical examination revealed blood pressure of 
160/110 in the sitting position, 160/106 in the standing 
position, and 160/106 in the recumbent position.  The 
pertinent diagnosis noted was hypertension not well 
controlled.  

At the time of a VA psychiatric examination in August 1999, 
the veteran stated that he had an 11th grade education.  
Reportedly, following his discharge, he had worked in a 
grocery store, and in his father's carpentry business.  
According to the veteran, he had last worked in 1997.  

VA records covering the period from July 2000 to November 
2002 show treatment during that time for various skin 
problems.  In an entry of November 2000, the veteran was 
heard to complain of hyperpigmented dermatitis, as well as 
questionable generalized pityriasis rosea.  Physical 
examination of the veteran's skin revealed a number of 
generalized hyperpigmented macular lesions over the veteran's 
chest and back.

On subsequent VA dermatology consultation in August 2001, it 
was noted that the veteran presented with a number of 
confluent hypopigmented maculas on his chest and arms, for 
which he was "service connected."  According to the veteran, 
he had suffered from this rash since 1965.  The pertinent 
diagnosis noted was tinea versicolor.  

At the time of a VA psychiatric examination in April 2003, 
the veteran complained of nightmares and flashbacks, in 
addition to hypervigilance, an easy startle response, and 
paranoia.  Reportedly, the veteran had been working "off and 
on" in construction-related jobs.  When questioned, the 
veteran indicated that he had a 10th grade education.

On mental status examination, it was noted that the veteran 
dressed casually, and was cooperative.  His mood was neutral, 
and his affect blunted.  At the time of examination, the 
veteran's speech was within normal limits.  There was no 
evidence of any perceptual problem, and the veteran's thought 
processes were within normal limits.  The veteran's thought 
content was remarkable for paranoia, though with no suicidal 
or homicidal ideation.  He was well oriented, with fair 
insight and judgment.  Impulse control was also described as 
fair.  According to the veteran, he spent his time watching 
movies or cooking.  The pertinent diagnosis was post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 45.  Noted at the time of examination 
was that the veteran's psychiatric problems did not prevent 
him from obtaining employment.  

A VA orthopedic examination dated in April 2003 was 
significant for diagnoses of a laceration of the right 
forearm resulting in a loss of full proximal interphalangeal 
joint extension of the right 3rd and 4th fingers; loss of 
motion of both elbows; synovitis of the knees; and low back 
strain.  

At the time of a VA general medical examination in April 
2003, the veteran gave a history of hypertension for "at 
least the past 10 years."  According to the veteran, he had 
been unemployed for the past 5 to 7 years.  Prior to that 
time, he had worked as a carpenter, but had stopped working 
"because of his right shoulder and right hand problems with 
arthritis."  When further questioned, the veteran gave a 
history of a generalized rash with hyperpigmentation of the 
skin for which he used some topical medications.  However, 
according to the veteran, he continued to experience problems 
with itching and irritation.  Examination and assessment were 
deferred to the dermatology examination; however, the veteran 
did not report for that examination.

On physical examination, the veteran's blood pressure was 
140/90 in his right arm, and 140/90 in the left arm.  Blood 
pressure in the standing position was 140/86.  The pertinent 
diagnoses noted were hypertension, fairly controlled; post-
traumatic stress disorder; and arthritis of the shoulder and 
hands.  According to the examiner, from a general medical 
point of view, there was no restriction on the veteran's 
employability.  He did, however, have other orthopedic and 
psychiatric problems.  

On VA psychiatric examination in October 2003, the veteran 
complained of occasional nightmares and bad dreams.  
Reportedly, at times, he was hypervigilant.  According to the 
veteran, he startled at loud noises.  The veteran's symptoms 
were intermittent in nature, and appeared to be mild to 
moderate in severity.  Reportedly, he had been experiencing 
these problems "for many years."  According to the veteran, 
he had a 12th grade education.  Past medical history was 
significant for hypertension.

On mental status examination, the veteran was casually 
dressed and cooperative.  His mood was neutral, and his 
affect blunted.  The veteran's speech was described as 
hesitant, though with no perceptual problems.  Thought 
processes and content were within normal limits, and there 
was no evidence of either suicidal or homicidal ideation.  
The veteran was well oriented, with insight, judgment, and 
impulse control which were described as fair.  The pertinent 
diagnoses noted were post-traumatic stress disorder and 
hypertension.  According to the examiner, the veteran's 
Global Assessment of Functioning Score was 60, indicative of 
mild to moderate symptomatology.  Additionally noted was that 
the veteran was "working."

During the course of a hearing before the undersigned 
veteran's law judge in September 2005, the veteran offered 
testimony regarding the nature and etiology of his claimed 
rash and hypertension, as well as the current severity of his 
service-connected post-traumatic stress disorder, and the 
effect of his various service-connected disabilities upon his 
employability.  

Pertinent evidence of record is to the effect that the 
veteran has a 10th, 11th, or 12th grade education.  He has 
had occupational experience as a painter and carpenter, and, 
apparently, last worked in 1977.  The veteran's service-
connected  disabilities consist of post-traumatic stress 
disorder, evaluated as 50 percent disabling; tinea 
versicolor, evaluated as 10 percent disabling; and the 
residuals of gunshot wound scars to the left forearm, right 
arm, and left side of the neck, evaluated as noncompensably 
disabling.  The combined evaluation currently in effect for 
the veteran's service-connected disabilities is 60 percent.  


Analysis

Service Connection

The veteran in this case seeks service connection for an 
unspecified rash, as well as for essential hypertension.  In 
pertinent part, it is argued that the veteran's "rash" is the 
result of exposure to Agent Orange in the Republic of 
Vietnam.  The veteran additionally argues that his current 
hypertension is proximately due to and/or the result of 
service-connected post-traumatic stress disorder. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including chloracne or 
other acneiform disease consistent with chloracne, and 
porphyria cutanea tarda shall be service connected, even 
though there is no record of such disease during service, if 
they become manifest to a degree of 10 percent within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)6)(ii), 3.309(e) (2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of essential hypertension.  In fact, at the time of 
a service separation examination in July 1975, the veteran's 
blood pressure was within normal limits.  The earliest 
clinical indication of the presence of hypertension was in 
1995, almost 27 years following the veteran's discharge from 
service.  Significantly, at no time has it been demonstrated 
that the veteran's essential hypertension is attributable to 
any incident or incidents of his period of active military 
service.  Nor does the medical evidence provide any 
indication that the veteran's hypertension is in any way the 
result of, related to, or aggravated by his service-connected 
post-traumatic stress disorder.  See 38 C.F.R. § 3.310; see 
also Allen, supra.

With respect to the skin "rash", service medical records 
are negative for history, complaints, or abnormal findings 
indicative of the presence of a "rash" other than tinea 
versicolor, for which service connection is already in 
effect.  In fact, at the time of a service separation 
examination in July 1975, the veteran's skin was within 
normal limits.  The earliest clinical indication of the 
presence of a chronic skin disorder other than tinea 
versicolor is revealed by a VA examination in December 1970, 
more than two years following his discharge from service, at 
which time there was noted the presence of acne vulgaris.  

The veteran argues that his current unspecified "rash" is in 
some way the result of exposure to Agent Orange in the 
Republic of Vietnam.  While it is true that certain skin 
disorders are among those disabilities for which service 
connection might be granted on a "presumptive" basis due to 
service in the Republic of Vietnam, the veteran has not been 
diagnosed with chloracne or porphyria cutanea tarda, there is 
no evidence of such within one year following his service in 
Vietnam, and there is no current evidence of those disorders 
or any acneform disorder.  For example, VA examination and 
consultation reports dating from 1990 to 2001 do not reveal a 
diagnosis of any of those specified skin disorders for which 
presumptive service connection could be established..  

Under the circumstances, and absent a demonstrated nexus 
between the veteran's current "rash" (other than tinea 
versicolor) and some incident or incidents of service, 
service connection for that disorder must be denied.  
Likewise, absent a demonstrated nexus between the veteran's 
hypertension and service or a service-connected disability, 
service connection for that disorder must also be denied.

Claim for Increase

Turning to the issue of an increased evaluation for service-
connected post-traumatic stress disorder, the Board notes 
that disability evaluations are intended to compensate for 
the average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  The use of terminology such 
as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

Pursuant to applicable law and regulation, a 50 percent 
evaluation for service-connected post-traumatic stress 
disorder is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation, under those 
same laws and regulations, requires evidence of deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal and homicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or the inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational impairment 
as a result of his service-connected post-traumatic stress 
disorder.  However, it is similarly clear that the veteran's 
service-connected post-traumatic stress disorder is no more 
than 50 percent disabling.  At present, there is no 
indication that the veteran suffers from active suicidal 
ideation.  Nor is there any evidence that the veteran's 
speech is illogical, obscure, or irrelevant.  While it is 
true that, based on the evidence of record, the veteran's 
impulse control may be only "fair," there is no indication 
that he suffers from unprovoked irritability accompanied by 
periods of violence.  Moreover, both his personal appearance 
and hygiene are more than adequate.  Further, he has a good 
relationship with family members, socializes with them, has a 
long term female friend, and is part of a religious 
congregation.  Significantly, as of the time of a recent VA 
psychiatric examination in October 2003, the veteran's post-
traumatic stress disorder symptomatology was described as 
"only mild."  

The Board acknowledges that, during the course of the 
veteran's appeal, his Global Assessment of Functioning Scores 
have ranged from 45 to 60.  However, the Schedule for Rating 
Disabilities does not assign disability percentages based 
solely on Global Assessment of Functioning Scores.  See 
38 C.F.R. § 4.130 (2005).  Thus, Global Assessment of 
Functioning Scores between 45 and 60 do not automatically 
equate to any particular percentage in the Schedule for 
Rating Disabilities.  Rather, they are but one factor to be 
considered in conjunction with all of the other evidence of 
record.

Under the circumstances, the Board finds that the 50 percent 
evaluation currently in effect for the veteran's service-
connected post-traumatic stress disorder is appropriate based 
on the objective findings noted on the examinations, and that 
an increased rating is not warranted.  



Total Disability Rating Based on Individual Unemployability

Finally, turning to the issue of a total disability rating 
based upon individual unemployability, the Board notes that 
such ratings may be assigned where the schedular rating is 
less than total when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, (2005).

In the present case, a review of the record discloses that, 
on various occasions, the veteran has reported completing the 
10th, 11th, or 12th grade.  Reportedly, the veteran has had 
occupational experience as a carpenter and painter, and last 
worked in 1997.  The veteran's service-connected disabilities 
consist of post-traumatic stress disorder, evaluated as 50 
percent disabling; tinea versicolor, evaluated as 10 percent 
disabling; and the residuals of gunshot wound scars to the 
left forearm, right arm, and left side of the neck, evaluated 
as noncompensably disabling.  The combined evaluation 
currently in effect for the veteran's service-connected 
disabilities is 60 percent.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2005).  

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
Nonetheless, the veteran may be awarded that benefit where it 
is demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2005).  

In that regard, it is apparent that, in addition to the 
veteran's various service-connected disabilities, he suffers 
from other, nonservice-connected disabilities, including 
arthritis, hypertension, and coronary artery disease.  In 
point of fact, at the time of a VA psychiatric examination in 
April 2003, the examiner was of the opinion that the 
veteran's psychiatric problems did not "prevent him from 
getting employment."  Moreover, during the course of a VA 
general medical examination in April 2003, it was noted that 
the veteran had stopped working as a carpenter due to his 
"right shoulder and right hand problems with arthritis," 
disabilities for which service connection is not currently in 
effect.  Significantly, following a VA psychiatric 
examination in October 2003, the veteran was described as 
"working at certain odd jobs."

Under the circumstances, and following a full review of the 
pertinent evidence of record, the Board is of the opinion 
that the veteran's service-connected disabilities, in and of 
themselves, when taken in conjunction with his education and 
occupational experience, are insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, the veteran's claim for a total 
disability rating based upon individual unemployability must 
be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an unspecified "rash" claimed as the 
residual of exposure to Agent Orange, is denied.  

Service connection for chronic essential hypertension is 
denied.

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


